Citation Nr: 1747538	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-32 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

Entitlement to service connection for diabetes mellitus, type II, to include as due to presumed in-service Agent Orange exposure.


REPRESENTATION

The appellant represented by:      Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1969, which included service in the Republic of Vietnam.  In August 2012, during the pendency of his appeal, the Veteran died.  Per her request, the appellant, his surviving spouse, has been substituted as the claimant.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2014, the appellant testified at a Board hearing conducted via video-conference by the undersigned Veterans Law Judge, and in May 2015, the Board remanded this claim to obtain further evidence.  


FINDING OF FACT

The Veteran's diabetes mellitus is not related to his presumed in-service exposure to herbicides, but rather affirmatively to an intercurrent cause, namely the surgical resection of his pancreas, performed to treat his metastasized renal cancer therein.  



CONCLUSION OF LAW

The criteria for service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and appellant and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran served in the Republic of Vietnam and was diagnosed with diabetes mellitus, type II, in 2010.  The Veteran, during his lifetime, and the appellant, presently, assert that service connection for diabetes mellitus should be granted as presumptively related to the Veteran's presumed exposure to Agent Orange during his Vietnam service, pursuant to the provisions of 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The regulatory provisions awarding service connection for diabetes mellitus, type II, to all who served on the landmass of Vietnam during the Vietnam Era essentially provide that service connection is to be awarded for all such veterans who develop diabetes mellitus, type II, after service, unless there is affirmative evidence reflecting an intercurrent cause, other than the presumed cause, herbicide exposure.  38 C.F.R. § 3.307(d).

The RO initially denied the Veteran's service connection claim based on a December 2011 VA opinion, which states that the Veteran's diabetes mellitus was a result of an intercurrent cause, namely the post-operative steroidal treatment prescribed in September 2010 after the Veteran's surgical resection of a brain tumor that resulted from his metastasized renal cancer.  However, the appellant asserts that the Veteran's diabetes mellitus preexisted this steroidal treatment, as reflected by elevated blood glucose readings dating back to 2002, but remained undiagnosed until his post-operative steroidal treatment triggered a diabetic coma in 2010.

Based on the appellant's assertions, coupled with the 2011 VA medical opinion's failure to consider pre-2010 elevated glucose levels of record, the Board remanded this case to obtain a new medical opinion that considered this probative medical evidence, as well as VA treatment records from 2004-2005 that were not of record.  After obtaining these VA treatment records, the RO provided the Veteran's claims file to a VA physician for review in September 2015.   Per the Board's remand directives, the VA physician was asked to opine whether it is at least as likely as not that the Veteran's diabetes mellitus, type II, preexisted his September 2010 diagnosis, when considering the elevated blood glucose readings dating back to 2002; and whether there is affirmative evidence, when using sound medical reasoning and considering all evidence of record, that the Veteran's diabetes mellitus was not related to his presumed in-service exposure to herbicides, but rather to an intercurrent cause, such as: (a) his renal cancer, which metastasized to his pancreas, or (b) his post-operative steroidal treatment prescribed in September 2010 after his surgical resection of a brain tumor that resulted from his metastasized renal cancer.

After reviewing the record, including the Veteran's documented blood glucose level recordings, the VA physician opined that while it is likely that the Veteran's diabetes mellitus preexisted his 2010 diagnosis, with likely onset in 2007 as a result of the Veteran's surgical pancreatic resection that year, the diabetes mellitus did not exist prior to this 2007 surgery.  In support of this opinion, the examiner stated that while the record reflected elevated blood glucose readings recorded prior to the Veteran's 2007 surgery (dating back to 2002), these readings were mainly recorded either when the Veteran had not been fasting (and thus not considered accurate blood glucose measurements) or were recorded in correlation with emergency room visits or hospitalizations, during which the Veteran was likely administered intravenous fluids, which contain dextrose (a sugar that would affect blood glucose readings).  Thus, the examiner concluded that these pre-2007 elevated blood glucose levels were not manifestations of then-existing diabetes mellitus.  Further, the examiner noted that the fact that the Veteran's treatment for diabetes mellitus after his formal diagnosis in 2010 required insulin treatment, and could not adequately be treated with oral hypoglycemic medication, indicates that the origin of the Veteran's diabetes mellitus was the pancreatic insufficiency resulting from his pancreatic resection.  As to the 2011 VA examiner's determination that the Veteran's diabetes mellitus, diagnosed in 2010, was due to the Veteran's steroidal treatment at that time, the VA physician opined that the steroidal treatment merely caused a spike of the Veteran's previously-elevated blood glucose levels, which returned to pre-2010 levels after his steroidal treatment ended.  Given the foregoing, the VA physician concluded that the evidence of record affirmatively demonstrated, when using sound medical reasoning and considering all evidence of record, that it is as likely as not that the Veteran's type II diabetes mellitus was not related to his presumed in-service exposure to herbicides, but rather to his renal cell cancer, which metastasized to his pancreas, resulting in partial resection of the pancreas and causing an inadequate pancreatic reserve of insulin.  

Turning first to the appellant's assertion that the Veteran's diabetes mellitus predated his pancreatic surgery and thus is presumptively related to his presumed in-service Agent Orange exposure, while the Board does not doubt the sincerity of the appellant's belief of the etiology of her late husband's diabetes mellitus, the appellant has no known or reported medical expertise, and thus lacks the requisite qualifications to offer an opinion regarding the onset and causation of the Veteran's diabetes mellitus.  In that regard, the interpretation of blood glucose results as they relate to a diagnosis of diabetes mellitus, and determining the underlying etiology of diabetes mellitus, are complicated medical matters requiring related expertise for this specific case.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).   

Accordingly, a persuasive and probative opinion rendered by a person with such medical expertise is required to decide the claim.  The Board finds that the medical opinion rendered in September 2015 by a VA physician constitutes such evidence.  The opinion is unequivocally stated, predicated upon and consistent and thorough review of the record, and supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that to have probative value, the opinion provider must be fully informed of the pertinent factual premises, provide a fully articulated opinion, and provide a supportive reasoned analysis).  

VA has recognized that there are many diseases associated with exposure to certain herbicide agents, one being diabetes mellitus, type II.  While service connection is presumed when these diseases arise with the sufficient service requirements, the provisions are nonetheless presumptions that are not in all cases dispositive or unrebuttable.  Here, the more probative evidence of record establishes that the Veteran's diabetes mellitus was affirmatively due to an intercurrent cause, namely his renal cancer and latter related pancreatic resection, and not due to his presumed in-service Agent Orange exposure.  Thus, the Board concludes that the preponderance of evidence is against the appellant's claim seeking service connection for diabetes mellitus as the presumption of service connection for diseases associated with herbicide exposure has been rebutted and the nexus element of the claim is not otherwise substantiated for the disease manifesting many years after service.  Therefore, there is no reasonable doubt to resolve in the appellant's favor, and service connection for type II diabetes mellitus is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus, type II, to include as due to presumed in-service Agent Orange exposure, is denied.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


